Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 28, 2018

The Court of Appeals hereby passes the following order:

A18D0369. LONNIE LOVE v. DESIREE HINTON

      The father Lonnie Love filed this application for discretionary appeal from the
trial court’s order that adjudicated mother Desiree Hinton’s motion to set aside a
consent order governing child custody between the parties.1
      Pursuant to OCGA § 5-6-34 (a) (11), “[a]ll judgments or orders in child
custody cases awarding, refusing to change, or modifying child custody” are directly
appealable. Thus, when the issue on appeal pertains to child custody, the order is
directly appealable. See Voyles v. Voyles, 301 Ga. 44, 46-47 (799 SE2d 160) (2017).
OCGA § 19-9-41 (4) defines a “child custody proceeding” as “a proceeding in which
legal custody, physical custody, or visitation with respect to a child is an issue.”
Because the order in this case modified legal custody over the minor child, the order
is directly appealable under OCGA § 5-6-34 (a) (11).
     This Court will grant an otherwise timely discretionary application if the lower
court’s order is directly appealable. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED, and Love shall have ten days from the date of this
order to file a notice of appeal with the trial court. If, however, he has already filed
a notice of appeal, he need not file a second notice.



      1
        In its order, the trial court converted the consent order to a temporary order,
and transferred the case from Gwinnett County to Fulton County.
      The clerk of the trial court is DIRECTED to include a copy of this order in the
record transmitted to the Court of Appeals.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/28/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.